                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 19-627 JGB (SHKx)                                Date August 14, 2019
 Title Johnny R. Walker v. Dennis D. McCarty, et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                           Not Reported
                 Deputy Clerk                                         Court Reporter


    Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                 None Present                                          None Present

 Proceedings:      Order (1) DENYING Plaintiff’s Motion to Remand (Dkt. No. 17); and
                   (2) VACATING the August 19, 2019 Hearing (IN CHAMBERS)

        Before the Court is Plaintiff’s motion to remand. (“Motion,” Dkt. No. 17.) The Court
determines the Motion is appropriate for resolution without a hearing. See Fed. R. Civ. P. 78;
L.R. 7-15. After considering the papers filed in support of and in opposition to the Motion, the
Court DENIES the Motion. The hearing set for August 19, 2019 is VACATED.

                                       I. BACKGROUND

        On October 10, 2018, Plaintiff Johnny R. Walker (“Plaintiff”) filed a complaint against
Dennis D. McCarty (“Defendant”) and Does 1 through 100 in the Riverside Superior Court.
(“Complaint,” Dkt. No. 1-2.) Plaintiff alleges Defendant negligently caused a motor vehicle
collision, causing bodily injuries and damages to Plaintiff. (Id. at 7.) On April 8, 2019, Defendant
removed the action to this Court. (“Notice of Removal” or “NOR,” Dkt. No. 1.)

       On July 17, 2019, Plaintiff filed the Motion. Defendant filed an opposition on July 29,
2019. (“Opp.,” Dkt. No. 20.) Plaintiff filed a reply on August 5, 2019. (“Reply,” Dkt. No. 24.)

                                    II. LEGAL STANDARD

       Pursuant to 28 U.S.C. § 1441(a), a defendant has the right to remove a matter to federal
court where the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482
U.S. 386, 392 (1987). Federal district courts have original jurisdiction over civil actions in which
complete diversity of citizenship between the parties exists and the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332(a). “A suit between ‘citizens of a State and citizens or

 Page 1 of 3                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
subjects of a foreign state’ lies within federal diversity jurisdiction.” Ruhrgas Ag v. Marathon Oil
Co., 526 U.S. 574, 580 n.2 (1999) (quoting 28 U.S.C. § 1332(a)(2)). However, diversity does not
exist in actions “between citizens of a State and citizens or subjects of a foreign state who are
lawfully admitted for permanent residence in the United States and are domiciled in the same
State[.]” 28 U.S.C. § 1332(a)(2).

        Removal statutes are to be strictly construed, Gaus v. Miles, 980 F.2d 564, 566 (9th Cir.
1992), and the party seeking removal bears the burden of proving its propriety, Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). See Abrego v. Dow Chem. Co., 443 F.3d 676, 683-
85 (9th Cir. 2006); see also Calif. ex. rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (“[T]he burden of establishing federal jurisdiction falls to the party invoking the
statute[.]”). “[A]ny doubt about the right of removal requires resolution in favor of remand.”
Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing Gaus, 980
F.2d at 566).

                                       III. DISCUSSION

         Defendant asserts the Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(2)
because Plaintiff is a citizen of California, Defendant is a citizen of Canada, and the amount in
controversy exceeds $75,000. (NOR ¶¶ 6–9.) Plaintiff does not dispute that he is a citizen of
California or that the amount in controversy requirement is satisfied. (See Motion.) However,
he argues Defendant is non-diverse because he is domiciled in California. (Id. at 4.) In support
of this contention, Plaintiff cites evidence of Defendant’s residence in and ties to California. (Id.
at 4–5.) Defendant responds that he cannot be a citizen of California for diversity purposes
because he has no legal status in the United States. (Opp. at 4.) Defendant is correct.

        “To be a citizen of a state, a natural person must first be a citizen of the United States.”
Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (citing Newman-Green, Inc. v.
Alfonzo-Larrain, 490 U.S. 826, 828 (1989). Here, Defendant asserts – and Plaintiff does not
dispute – that Defendant is a citizen of Canada with no legal status in the United States.
Accordingly, he is not a citizen of California, but a “citizen[] . . . of a foreign state” within the
meaning of 28 U.S.C. § 1332(a)(2). See Atesom v. Guam Mem’l Hosp. Auth., 2016 WL 868757,
at *10 (D. Guam Mar. 2, 2016), report and recommendation adopted as modified, 2016 WL
5724790 (D. Guam Sept. 30, 2016) (determining Micronesian citizen “domiciled in Guam since
2000, . . . employed on Guam and pay[ing] taxes on Guam” was not a citizen of Guam because
she was a Micronesian citizen, not a U.S. citizen, and thus qualified as a citizen of a foreign state
under § 1332(a)(2)); Filmkraft Prods. India Pvt, Ltd. v. Spektrum Entm’t, Inc., 2011 U.S. Dist.
LEXIS 38687, at *4–7 (D. Nev. Apr. 8, 2011) (determining Canadian citizens who “most likely
resided in California during the relevant time period” were nonetheless “aliens for jurisdictional
purposes” because “[t]he objective evidence indicate[d] [they] were not American citizens.”).
Accordingly, this action is one between a citizen of California and a citizen of a foreign state. See
28 U.S.C. § 1332(a)(2).




 Page 2 of 3                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
        The Court may lack jurisdiction over an action between a California citizen and a foreign
citizen if the foreign citizen is “lawfully admitted for permanent residence in the United States
and [is] domiciled in” California. See id. Here, however, Defendant has no legal status in the
United States. This action thus does not fall within the exception for permanent residents
residing in the same state. See Asare-Antw v. Wells Fargo, N.A., 2019 WL 3073942, at *3 (C.D.
Cal. July 15, 2019) (“Although [British citizen] Plaintiff contends that having a primary U.S.
residence in California makes him a California citizen, absent a showing that he is an LPR, that
argument fails.”); Atesom, 2016 WL 868757, at *10 (“[T]he exception noted in Section
1332(a)(2) is inapplicable to [Micronesian] citizens who are not lawfully admitted for permanent
residence in the United States.”); Filmkraft, 2011 U.S. Dist. LEXIS 38687, at *7–8 (“The
[lawful permanent resident] exception is inapplicable to the Shahs. As noted above, the Shahs
entered the United States under O2 work visas, rather than pursuant to permanent resident
cards. The plaintiff . . . has presented no evidence indicating that the Shahs ever obtained
permanent resident status.”).

        Because this action is between a citizen of California and a citizen of a foreign state who is
not a lawful permanent resident, diversity jurisdiction is present. Accordingly, Plaintiff’s Motion
is DENIED.

                                       IV. CONCLUSION

    For the foregoing reasons, Plaintiff’s Motion is DENIED. The August 19, 2019 hearing is
VACATED.

        IT IS SO ORDERED.




 Page 3 of 3                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
